﻿ I wish to congratulate you warmly, Sir, on your election as President of the thirty- second session of the General Assembly. You bring to the office a wealth of experience in international affairs, high competence and familiarity with the work and procedures of the United Nations. Your election is also a tribute to the great esteem in which your country, Yugoslavia, is held. Sri Lanka and Yugoslavia have very close relations, both bilaterally and in the non-aligned movement, and we are therefore particularly gratified by your election.
1.	May I also take this opportunity to pay a tribute to our outgoing President, Ambassador Amerasinghe. It is with a sense of pride that, as a fellow Sri Lankan, I have heard other speakers here make mention of the acknowledged competence with which he guided the meetings of the previous session of the General Assembly.
2.	Our Secretary-General, Mr. Kurt Waldheim, has been a source of great strength to the United Nations by his contribution in guiding this Organization successfully through difficult times. I should like to express our deep appreciation of the role he has played in enhancing the prestige of the United Nations and in strengthening its effectiveness in the cause of peace and international co-operation.
3.	Early this year the death occurred of an eminent jurist and diplomat who served with ability and distinction as President of one of the most historic sessions of the General Assembly-the anniversary session of 1975. I refer to Mr. Edvard Hambro, who served the international community well. I take this opportunity, on behalf of my Government and the Sri Lanka delegation, as well as on my own behalf, to pay a tribute to his memory in recognition of his invaluable services in the sphere of international relations, by which he maintained a proud family tradition.
4.	Sri Lanka has great pleasure is welcoming Djibouti and the Socialist Republic of Viet Nam as new Members of this
Organisation. The admission of those two States is fully in accord with the principle of universality of membership of the United Nations. We are confident that they will play a constructive and valuable role in our common efforts to promote the purposes of the United Nations.
5.	It is my privilege to be here as Foreign Minister representing a Government which was elected by a majority unprecedented in the parliamentary history of Sri Lanka and perhaps in any other part of the world. It is the fervent hope of my Prime Minister and the Government to use this mandate as an instrument to establish a Dharmija Samajaya— fair, just and socialist society. I bring the greetings and good wishes of my Prime Minister, Mr. J. R. Jayewardena, for the success of this General Assembly session.
6.	Sri Lanka is a democratic society, and the recent general election held there has reaffirmed the commitment of its people to the democratic process. Sri Lanka lays the highest emphasis on individual human freedom and on social justice and equality. These values are a happy amalgam of Sri Lanka's cultural tradition of more than 2,000 years and the liberal humanist tradition of the West. By its faith in these values the Government of Sri Lanka has set itself the task of creating a new society in which the interests of the common man would be paramount.
7.	The present Government will follow an independent foreign policy which will be opposed to imperialism and colonialism in all their manifestations and will seek to preserve and protect the sovereignty, integrity and freedom of Sri Lanka. The Government will not permit any interference by foreign countries in internal or external affairs or allow the independence or security of the country to be threatened in any way. The Government is fully committed to the purposes of the United Nations and its agencies. It also has a special commitment to contribute, to the limit of its capacity, to the realization of the new international economic order.
8.	Before dealing with some of the major issues under consideration by this Assembly, I should like to make some observations on the seeming inability of the international community to grapple with some of the major problems which have been confronting the world. It suffices in this connexion to mention the question of disarmament, the problems of the Middle East and southern Africa and the continuing economic problems of the third world.
9.	The United National Party, which at present constitutes the Government in . Sri Lanka, has always had a commitment to the principles of non-alignment, first manifested at an international forum at the African-Asian 

Conference, held at Bandung in 1955, at which, in the words used by the Political Declaration adopted by the Fifth Conference of Heads of State or Government of Non-Aligned Countries, held at Colombo in August 1976,  the concept of non-alignment itself was given concrete expression . It is our view that the principles of non-alignment, which are fully consistent with the principles of the United Nations Charter, are necessary for the realization of a satisfactory international economic, social and political order. However, the non-aligned movement could make a worth-while contribution to the evolution of such an international order only so long as it remains true to its own principles. It will therefore be the special endeavour of my Government to ensure that the non-aligned movement is not deflected from its proper path and retains its true character as a decisive force shaping the international order of the future.
10.	We place special emphasis on the problems of Africa, as it appears that international rivalry is most intensely focused today on that continent. While southern Africa has long been and remains the area of crisis, turmoil has seized other regions of that continent. This turmoil is not just the outcome of local dissension amongst the countries of Africa, but rather the consequence of interest, if not intervention, on the part of outside Powers.
11.	In South Africa, the massacres of last year in Soweto and elsewhere and the harsher repressive measures taken against the black population provided a continuing momentum for opposition to apartheid. But, that same repression sows the seeds of destruction of the evil and inhuman system. Outside South Africa, the more heartening picture is the changing attitude of some countries, hitherto silent or apologetic, but now more critical of the apartheid policies of the South African regime. Nevertheless, the South African regime shows no disposition to dismantle the apparatus of discrimination and repression built into the system of apartheid, and doggedly persists in its defiance of the international community.
12.	In regard to Namibia, there has been no significant progress towards the granting of independence. Our position is that no solution is acceptable to the international community without the participation of the South West Africa People's Organization (SWAPO), which is the sole and authentic representative of the people of Namibia.
13.	We welcome the recognition of the Patriotic Front of Zimbabwe by the front-line States and the Organization of African Unity as a notable development towards a solution of the Rhodesian problem. We have to take note also of the active interest of the United States and the United Kingdom in renewing the efforts to bring about a solution of the problem. The latest proposals have yet to gain the acceptance of the nationalist leaders inside Zimbabwe, the front-line States and the Organization of African Unity. We shall continue to watch these developments closely. But may I say that Ian Smith should be left in no doubt that he cannot rely, as he has done during the last 12 years, on the support of outside Powers to sustain his regime and to deny to the black majority their legitimate rights, which form the core of the Anglo-United States proposals.
May I now turn to the problem of the Middle East, which is again moving towards a dangerous conflict. We cannot allow this to happen without exposing the world to the risk of a massive conflagration. I urge those at the helm of affairs in Israel to end their recalcitrance and heed the voice of world opinion as manifested in the resolutions and declarations of the United Nations. I also appeal to those countries which have the undoubted capacity to influence Israeli thinking to prevail upon it to honour its obligations under the Charter and join the other nations of the world in the common task of building a peaceful world and a fair and just international order.
16.	The international community cannot condone the continued occupation by Israel of the Arab territories which it seized during the June 1967 war. Nor can it tolerate the policy deliberately adopted and vigorously pursued by Israel, ever since the occupation, of altering the political, demographic, cultural and historical character of these territories. The annexationist designs of Israel have become even more blatant in recent weeks by the establishment of  ore settlements in the West Bank area, which obviously calls for strong and effective measures by the international community, as they constitute a further violation of the Geneva Conventions of 1949. The inadmissibility of the acquisition of territory by force is an incontestable and well-established principle of international law.
17.	An enduring peace in the Middle East will not be achieved without a just and equitable solution of the Palestinian problem. We remain firmly committed to the full restitution of the inalienable rights of the Palestinian people as set out in the relevant resolutions of the non-aligned countries on the subject, and particularly the resolution adopted at the Conference held in Colombo in August 1976.2
18.	Sri Lanka has a special interest in the implementation of the Declaration of the Indian Ocean as a zone of peace, in regard to which there has unfortunately been no worth-while progress since its adoption in 1971 . We are all aware that the great Powers have been engaged in negotiations on the Indian Ocean. Certainly Sri Lanka would welcome any understanding on their part to prevent the escalation of rivalries as a preliminary step towards their total elimination, as that would be consistent with the purposes of the Declaration. On the other hand, a delimitation of spheres of influence in the Indian Ocean aimed at achieving a balance between the great Powers, which can only be provisional and precarious, would be contrary to the purposes of the Declaration. At this stage, we appeal to the great Powers and the major maritime users to co-operate with the Ad Hoc Committee on the Indian Ocean, which has as its immediate purpose the convening of a conference on the Indian Ocean.
19.	In our view, the concept of a peace zone in the Indian Ocean requires not only the elimination of great Power rivalry in the area, but also an obligation on the part of the regional Powers to observe restraint and act in the interests of peace. It might be useful to emphasize that this conception has been fundamental to Sri Lanka's thinking
from the very inception of the efforts to take international action towards the establishment of the Indian Ocean as a zone of peace. This was amplified in the memorandum presented by Sri Lanka to the Commonwealth Heads of Government Conference held in Singapore from 14 to 22 January 1971-where action was initiated preparatory to the introduction of the Declaration at the United Nations- which contained the following statement:
 A parallel corollary of a peace zone is that regional States bordering the Indian Ocean will themselves refrain from action prejudicial to the concept of a peace zone. Their defence requirements therefore would have to be measured against their obligations not to compromise the concept of a peace zone. 
20.	On the question of disarmament there has been a mountain of documents which, unfortunately, has not generated any really significant disarmament measures. We realize that our objective of achieving general and complete disarmament cannot be implemented forthwith or in the near future by fiat. But what is disheartening is that the very limited progress made towards disarmament is hardly commensurate with the efforts made so far. On the contrary, in the process our goal of general and complete disarmament has become even more distant as a result of the multiplication of newer and more horrifying weapons. Even while the argument was between the cruise missile and the backfire bomber, the neutron bomb has entered the stage. This last weapon is viewed with special horror sis it is aimed at the destruction of human beings while preserving the material edifice of human society. What is of particular concern to countries of the third world such as ours is that current expenditure on armaments is estimated at $300 billion a year. Only a fraction of that sum could do much to alleviate the problems of poverty, hunger and disease which continue to plague the third world.
21.	The Colombo Conference of non-aligned nations last year decided to seek a special session on disarmament and this, approved by the last session of the General Assembly, is scheduled :o be held in May and June 1978. The non-aligned nations that have played their part will continue to do so, and it is our hope that the great Powers will extend their co-operation in making the special session a success.
22.	Sri Lanka has a democratic system of government and the longest record in Asia for universal franchise, which has been exercised for almost five decades. In accordance with this democratic orientation Sri Lanka is committed to unqualified respect for human rights and it is the constant endeavour of our Government to uphold them. We therefore have a special interest in the gathering momentum for the realization of human rights embodied in the United Nations Universal Declaration of Human Rights. I must, however, stress that without economic rights, human rights have no meaning whatsoever. It is our hope that in the deliberations at this session a constructive approach will be adopted to the advancement of human rights.
23.	I now pass to the sphere of international economic relations. If the democratic freedoms which we cherish are to be preserved, it is vital that the anomalies which characterize the differential treatment of developing as compared to developed countries in current economic theory and practice be eliminated.
24.	Let me illustrate the point by referring to a few of the more glaring anomalies. When a rich country falls into balance-of-payments difficulties as a result of a sharp increase in import prices as has happened recently, safety nets of all kinds are designed to cushion it. No similar flexibility exists for developing countries. Another anomaly is that, while developing countries are encouraged in the name of self-help to develop production for export of those non-traditional commodities which are not exposed to volatile export prices, the access of those new exports to markets has a habit of drying up as soon as developing countries acquire a comparative advantage and a degree of competitive efficiency in their products. While we appreciate the difficulties of developed countries and the resulting market disruption and unemployment problems, there is an irrefutable case for a medium-term programme of structural adjustment in the economies of developed countries to accommodate developing-country exports in a phased fashion. Certainly, we in Sri Lanka are aware of the fact that certain countries are actively pursuing such measures and transplanting appropriate industries to developing countries. We welcome this trend.
25.	To my mind, there is a case in regard to these issues for a greater effort at leap-frogging over the immediate questions on which the North-South dialogue has so far concentrated with limited success. This should be done without in any way relaxing the pressures for resolving, on terms satisfactory to developing countries, those issues that are currently on the negotiating table, by taking a long hard look at the structural changes required within the world economy in the 1980s and in its  rule book  in the light of recent developments.
26.	As my country sees it, it is the economic dimension of non-alignment which must be paramount and which helps to knit together the entire Group of 77 on a wide range of economic issues. In this context, I expect to place before the Assembly certain specific proposals designed to ensure that the export development which I have mentioned and which all developing countries are currently being encouraged to undertake takes place under propitious conditions so far as all parties are concerned.
27.	First, there will have to be satisfactory arrangements in regard to. primary commodities, to encourage orderly investment. We see the common fund as the key element in the programme of UNCTAD for an integrated approach to the commodity problem, which we endorse. While we note that an agreement in principle was reached on the common fund at the Conference on International Economic Co-operation, we would also like to make sure that the fund that eventually results is of the kind that will support commodity markets on a broad basis at times of falling prices and, therefore, act as a catalyst in permitting the conclusion on equitable terms of many more commodity agreements than have been concluded in the past.
184
28.	Secondly, an important element in promoting export development involving foreign investment concerns ways of insuring against non-commercial risks. Proposals for an international investment insurance agency have been discussed for several years in the Organisation for Economic Co-operation and Development and the World Bank and more recently in the Development Assistance Committee. The scheme has failed to command agreement for a variety of reasons. On the one hand, host countries have always entertained fears about intervention, through the arbitration of an international body, on matters concerning national sovereignty. On the other hand, some circles fear that the establishment of international investment insurance for non-commercial risks might constitute an encouragement to expropriation. In order to meet these views, many key developed countries, the United States, the Federal Republic of Germany, France, Japan and the United Kingdom among others, have developed purely national investment insurance facilities covering the risks of expropriation and so forth. No insurance, of course, is provided in these cases against the commercial risks of investment.
29.	These national insurance arrangements are frequently complemented by bilateral agreements with interested host countries defining their mutual legal obligations with provisions for the settlement of investment disputes. However, looked at internationally, this combination of facilities and agreements has certain built-in advantages to investors from the larger countries which have a long tradition of foreign investment and the resources to mount a national operation. On the other hand, the present framework of bilateral arrangements places at a disadvantage those smaller developed countries, in particular, which find it difficult to organize adequate national insurance facilities but whose investments many developing countries will welcome on a commercial basis and which have in addition by and large supported third-world causes in many forums. An international investment insurance arrangement would obviously provide a very attractive source of support to smaller investing countries but it is, as mentioned earlier, open to the objections which have frustrated its acceptance so far.
30.	The solution to this dilemma which I should like tentatively to propose to the Assembly runs as follows. Existing national insurance agencies in developed countries could pool their risks through a reinsurance agency that might be set up on a multilateral basis. The savings resulting from the pooling of risks in this manner might encourage those smaller developed countries that have hitherto failed to secure international agreement for a multilateral investment insurance agency to set up their own national insurance facilities on an adequate basis. Developing countries, and of course only those countries that are interested in joining such an arrangement on a voluntary basis, might pick up some part of the reinsurance risk to the extent feasible. At the same time the whole arrangement can be given an  international umbrella  through an enlargement of the guarantee powers of the World Bank Group. In other words, the proposal I am making is an evolutionary one which seeks to build on existing arrangements to meet the legitimate aspirations of the smaller developed countries while at the same time keeping the developing countries' contribution within affordable limits by having recourse to these enlarged guarantee powers.
31.	Thirdly, let me now turn to a proposal which covers a substantial area of commercial risks, that of exploration in the field of minerals and energy, where potential private investors are understandably reluctant to assume the very high risks of failure they face without an assurance of a reasonable return on their capital out of the profits that would invariably result to the host country from a successful exploration venture. It has been all too common, in fact, for countries to aggravate this reluctance by unilaterally revising the terms of any exploration agreement to the disadvantage of the investor in the event of a successful  find . This again is an area where progress can be made on a similar evolutionary basis. The World Bank, under the auspices of the Development Assistance Committee, is considering proposals whereby it would lend Governments sums for exploration ventures, whereas at the moment it is limited to financing exploitation alone. With the international community involved in this area, under suitable auspices, this would ensure that the terms applicable to all the parties concerned are reasonable and that the obligations between the government and the enterprise concerned are adhered to, again of reasonable terms. A set of international arrangements that satisfies the mutual interest of all parties concerned would promote investment, which is now lagging in necessary areas.
32.	There is, in this context, a particular role for the United Nations Revolving Fund for Natural Resources Exploration to play, a role which involves the relaxation of its current onerous terms and includes also an element of subsidy. It would be necessary for contributions to this Fund, which now stand at $7 million, to be substantially increased as an arrangement along these lines permits increased use of the funds now available. It would also be necessary to have the work of the United Nations Centre on Transnational Corporations and of UNCTAD drawn upon so as to ensure adequate codes of conduct for the transfer of technology and for ensuring a reasonable return to the investor on terms that host countries can live with. Once again my delegation will co-operate with others in framing an appropriate draft resolution in the relevant committee.
33.	These proposals I have made are of international interest, but I should not disguise the fact that they will help accomplish a transformation of Sri Lanka, while at the same time preserving the best elements of Sri Lanka's traditional commitment to meeting basic human needs and human aspirations, a policy combining rapid growth with social justice. Sri Lanka, as you are aware, has pursued policies which have, over the years, achieved a life expectancy of 68 years, a literacy rate of 81 per cent and an infant mortality rate of 45 per 1,000, rates which compare very favorably with those of many developed countries which have a per capita gross national product considerably higher than Sri Lanka. Concealed within these averages, however, is a significant deterioration, particularly since 1973, in these standards, affecting certain populous parts of the country.
34.	What Sri Lanka's recent experience outlines is the need to implement the basic human needs strategy which the ILO world employment Conference endorsed last year 
  
and which many governments represented here have endorsed in various other forums. As I understand it, this strategy seeks an international commitment to maintaining and establishing certain minimum human needs at a time when countries like Sri Lanka, despite the areas of flexibility recently introduced, are under pressure to abandon these standards. I should emphasize that no one owes a country like Sri Lanka a living. All that we can legitimately expect is an adequate degree of support and a sufficiently long period of time within which to effect the necessary domestic adjustments. All we seek is an adequate volume of essentially bridging support from the outside world and this will involve without doubt a revision of the present rules of the game so as to guarantee the minimum basic needs of the largely unemployed poor living in developing countries. Any programme of adjustment must take into account both the social and economic realities of countries like Sri Lanka without at the same time impairing work incentives during the interim period that must inevitably elapse before the necessary corrective policies can begin to yield tangible results in terms of growth and employment.
35.	Finally, in the economic sphere I turn to the question of regional co-operation which can, under suitable conditions, evolve in the direction of an Asian common market. Those of us who come from Asia cannot fail to be struck by the fact that many countries in different regions of the world have found that the way to ensure economic advancement is by the device of regional co-operation. We are pleased that institutional arrangements are already available in the region for such co-operation in certain specific fields. This will of course have to evolve alongside a political willingness to co-operate among the nations concerned.
36.	As I have already mentioned, my Prime Minister, Mr. J. R. Jayewardena, has proclaimed building a Dharmista Samajaya, which also implies the equalization of opportunities. We see this as meaning a commitment to redistributive social justice and a protection of the basic human needs of the bottom 40 per cent of our society. It also implies a liberal framework of incentives within which the social product can expand rapidly enough to emancipate us from dependence on aid except during a transitional period. And finally it implies a society where both these developments are consistent with an absence of the extremes of inequality and of conspicuous elite consumption. It is only on this basis that a viable social fabric can hold together within a socialist democracy. International politics as symbolized by those who worked out the United Nations framework at Lake Success and on the strengthening of its economic arm at Bretton Woods was not entirely a game of real-politik it was imbued with a spirit of what 1 can only call practical idealism. Those men who sought to shape a new world in the late 1940s were both eminently of this world and also outside it. What we have to reconstruct today is that combination of the practical and the ideal which is now required to serve the interests of the world community in a totally different situation. We must, in other words, go beyond what the founding fathers of the United Nations system had in mind. The task today is to work towards a world in which idealism, if it does not transcend the requirement of practicability, is not unduly limited by it. We should strive towards the outer edge of the possible of which reasonable men can be convinced by reasoned argument. To say this alone may seem to be idealistic but unless international thinking flows in these currents our  planet earth  may well run the risk of disappearing into a  black hole  which collapses into itself under the gravity of its own inertia.
 



